        Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 1 of 31




                             UNITED STATES   DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


HOFF STAUFFER, ADMINISTRATOR
OF THE ESTATE OF CARLTON
STAUFFER,
        Plaintiff,
                                               C.A.   No.    15-10271-MLW
                V.



INTERNAL REVENUE SERVICE,
        Defendant.

                                 MEMORANDUM AND ORDER


WOLF,    D.J.                                                  September 29, 2018

I.     INTRODUCTION


       On April        26,    2013,   plaintiff   Hoff      Stauffer    {"Hoff"),   as

administrator of the estate of his father                   (the "Estate")Carlton

Stauffer ("Carlton"), filed a 2006 tax return and sought a refund

from the Internal Revenue Service ("IRS" or the "government")^ for

allegedly overpaid federal taxes for that year.                        The claim was

untimely under 26 U.S.C. §6511, which requires that such a claim

be filed within three years of the time the tax return was filed

or two years from the time the tax was paid if no return was filed,

whichever    is      later.


       However,       the Estate argues that the statute of limitations

was tolled, pursuant to §6511(h)(2), because Carlton suffered from

a    "financial disability." To prove the alleged disability,                       the




^ The proper defendant in this case is the United States, rather
than the IRS.         See 28 U.S.C.    §1346(a)(1).
       Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 2 of 31




Estate   submitted       a   letter    from    Carlton's         psychologist.      The     IRS

nevertheless       denied      the     claim     as       untimely    because        Revenue

Procedure       99-21     requires      that ' a      person       claiming        financial

disability submit a          statement from a             "physician," which the            IRS

defined in a way that excluded psychologists.

      The     Estate     subsequently         sued.       The    government        moved     to

dismiss, arguing that Carlton was not financially disabled because

the Estate did not provide evidence of the alleged disability from

a   "physician." Therefore,           it argued,       the statute of limitations

had run and the court lacked jurisdiction. On September 29,                               2017,

the   court    denied    the motion     to    dismiss      because   it    found   that     the


IRS's explanation for why its definition of "physician" excluded

psychologists was arbitrary. See Docket No. 31.

      The     government      now     moves     again       to    dismiss    or,     in     the

alternative,      for    summary judgment.           It contends that Carlton was

not financially disabled,             pursuant to 26 U.S.C.               §6511(h) (2) (B),

because Hoff was authorized to act on Carlton's behalf in financial


matters. On August 17, 2018, the Magistrate Judge issued a Report

and   Recommendation         (the    "R&R")    recommending        that     the motion       be

granted.      See Docket No.        67. The Magistrate Judge found that Hoff

had the authority to act on Carlton's behalf in financial matters

from at least June 2009 until Carlton's death in October 2012.                              The


Magistrate       Judge       reasoned        that:    a     three-year        statute        of
        Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 3 of 31




limitations applied;^ the statute of limitations was tolled for

the 26-month period between April 2007 and June 2009, during which

Hoff    was        authorized      to   act    on   Carlton's   behalf    in   financial

matters; the statute of limitations expired in December 2012;^ the

Estate's filing in April 2013 was untimely;                     and, therefore,        this

court    lacks          jurisdiction.         The   Estate   filed    objections.       The

government did not.




2 The Magistrate Judge assumed that the statute of limitations for
filing a suit for a refund in this case is three years. See R&R at
10, 15. Neither party objected to this. However, it appears that
the statute of limitations in this case is two years. 28 U.S.C.
§7422(a) states that "[n]o suit or proceeding shall be maintained
in any court for the recovery of any internal revenue tax alleged
to have been erroneously . . . collected . . . until a claim for
a   refund     .    .   .   has   been duly     filed   with the     Secretary   [of    the
Treasury] . . . ." (emphasis added). To be "duly" filed, a claim
for a refund must be timely filed under 26 U.S.C. §6511. See Dickow
V. United States, 654 F.3d 144, 149 (1st Cir. 2011); C. I. R. v.
Lundy, 516 U.S. 235, 241 (1996). Section 6511(a) states that a
claim for a refund "shall be filed by the taxpayer within 3 years
from the time the return was filed or 2 years from the time the
tax was paid, whichever of such periods expires later, or if no
return was filed by the taxpayer, within 2 years from the time the
tax was paid." In this case, no return was filed until 2013. Absent
tolling due to "financial disability," no return was "duly" filed,
and the       statute of          limitations would be two years,          rather than
three years. As "financial disability" is the present issue to be
decided, and on this court's analysis there was no period of
"financial disability," the issue of whether the statute of
limitations is two or three years is not material.
2 The Estate received an automatic six-month extension from April
2007 to October 2007 to file the return for 2006. See Sept. 29,
2017 Mem. & Order at 27 (Docket No. 31). Therefore, absent the 26-
month suspension, a three-year statute of limitations would have
expired in October 2010. See id. The Magistrate Judge calculated
the 26-month period as running from October 2010 to find that the
statute of limitations expired in December 2012. See R&R at 15.
         Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 4 of 31




        For the reasons explained below,            the motion to dismiss is

being granted.        In essence,      the court finds      that Hoff had the

authority to act on Carlton's behalf in financial matters from

October 2005 until Carlton's death in October 2012; the statute of

limitations was not tolled; if it was the maximum three-years, the

statute of limitations expired in October 2010; the Estate's filing

in April 2013 was          untimely;    and,   therefore,    this court lacks

jurisdiction.

II.     LEGAL STANDARDS


          A. Review of a Magistrate's Disposition

        Federal Rule of Civil       Procedure 72(b)(3)       requires    that the

court     review    "de    novo   any   part   of    the    magistrate    judge's

disposition     that      has   been properly objected to."         "Conclusory

objections that do not direct the reviewing court to the issues in

controversy" are not proper under Rule 72(b). Velez-Padro v. Thermo

King De P.R., Inc., 465 F.3d 31, 32 (1st Cir. 2006). Moreover, "[a

party is] not entitled to a de novo review of an argument never

raised" before the magistrate judge. Borden v. Sec'y of Health &

Human Servs., 836 F.2d 4,           6 (1st Cir. 1987). "Parties must take

before the magistrate, 'not only their "best shot" but all of their

shots.'" Id.       (quoting Singh v. Superintending Sch. Comm. of City

of Portland, 593 F. Supp. 1315, 1318 (D. Me. 1984)).

        Waiver of ^    novo review by failing to file proper objections
does not entitle a party to "some lesser standard" of review.
         Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 5 of 31



Thomas v. Arn, 474 U.S. 140, 149-50 (1985); see also Costa v. Hall,

2010   WL      5018159,      at        *17     (D.    Mass.       Dec.     2,     2010)    ("Absent

objections, the court may adopt the report and recommendation of

the magistrate judge.").                     However,       review by the court in such

circumstances is not prohibited, and some level of oversight, even

if not ^       novo, is encouraged. See Henderson v. Carlson, 812 F.2d
874, 878       (3rd Cir.     1987).

       B. Sovereign Immunity

       "Under settled principles of sovereign immunity, the United

States, as sovereign, is immune from suit, save as it consents to

be sued .      .    . and the terms of its consent to be sued in any court

define that court's jurisdiction to entertain the suit." United

States    V.       Dalm,    494    U.S.        596,    608       (1990).    The    United    States

authorizes individuals to sue for a refund of taxes "erroneously

or illegally assessed or collected . . . under the internal revenue

laws."    28       U.S.C.   §1346(a).          The    Internal Revenue Code,               however,

establishes the terms of the consent given in §1346. Before suing,

"the taxpayer must comply with the tax refund scheme established

in the Code," which provides that "a claim for a refund must be

filed with the [IRS] before suit can be brought, and establishes

strict      timeframes       for       filing        such    a    claim."       United    States   v.

Clintwood Elkhorn Min. Co., 553 U.S. 1, 4 (2008).

       In particular,             as     indicated earlier,                26 U.S.C.       §7422(a)
specifies that:
         Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 6 of 31




     No suit or proceeding shall be maintained in any court
     for the recovery of any internal revenue tax alleged to
     have been erroneously or illegally assessed or collected
     .    .    .    until a   claim for refund or credit has been duly
     filed with the [IRS], according to the provisions of law
     in that regard, and the regulations of the Secretary [of
     the Treasury] established in pursuance thereof.

(emphasis added). In C.I.R. v. Lundy, the Supreme Court explained

the time limits for filing a claim for a refund with the IRS:

     [26 U.S.C. §6511] contains two separate provisions for
     determining the timeliness of a refund claim. It first
     establishes a filing deadline: The taxpayer must file a
     claim for a refund "within 3 years from the time the
     return was filed or 2 years from the time the tax was
     paid, whichever of such periods expires the later, or if
     no return was filed by the taxpayer, within 2 years from
     the time the tax was paid." §6511(b) (1) (incorporating by
     reference §6511 (a)).

516 U.S.      235,    239-40   (1996).

     The statute, however, also establishes a "look-back" period.

Id. at 240. If the taxpayer files the refund claim within three

years from the time the return was filed, the taxpayer is entitled
to a refund only of the taxes he paid within the three years (plus

the period of any extension for filing the return) before he filed
the claim.          See 26 U.S.C. §6511(b)(2)(A).

     The           Supreme Court    has   written   that   "[a]lthough    [courts]

should        not     construe     such   []   time-bar    provision[s]    unduly

restrictively, [they] must be careful not to interpret [them] in

a manner that would extend the waiver                  [of sovereign immunity]

beyond that which Congress intended." Palm, 494 U.S. at 608. It
has held that "unless a claim for refund of a tax has been filed
        Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 7 of 31



within the time limits imposed by §6511(a), a suit for refund .                          .

. may not be maintained in any court." Clintwood Elkhorn, 553 U.S.

at 5. Courts may not "toll, for non-statutory equitable reasons,

the statutory time . . . limitations for filing tax refund claims

set for in [§6511]." United States v. Brockamp, 519 U.S. 347, 348

(1997).    Therefore,     absent     some     form    of     statutory      tolling,     a

claimant cannot by filing a claim in 2013, obtain a refund for the

2006 tax year.

       Section     §6511(h)     provides    for      statutory       tolling    of     the

limitations period in limited circumstances.                      In particular,       the

time limit for submitting a claim to the IRS "shall be suspended

during any period of          [an individual taxpayer's]               life that such

individual    is    financially disabled."           26 U.S.C.       §6511(h)(l).       An

individual is "financially disabled" if he is "unable to manage

his    financial    affairs     by   reason    of     a    medically       determinable

physical or mental impairment of the individual which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months." Id.

§6511(h)(2)(A).        However,      an    individual        is     not    "financially

disabled" "during any period that such individual's spouse or any

other person is authorized to act on behalf of such individual in

financial matters."       Id.   §6511(h)(2)(B).           Therefore,      in this case,

whether the Estate's refund claim filed in 2013 for the 2006 tax

year    was   timely    depends      on   whether         Carlton    was    financially
         Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 8 of 31




disabled,        and    if     so,    for       what   period.     Whether       Carlton     was

financially disabled depends on whether Hoff was authorized to act

on   his    behalf      in    financial          matters      during    the    period   of   any

financial disability.

      C. Subject Matter Jurisdiction

         "Once    challenged,             the     party       invoking        subject   matter

jurisdiction [in this case the Estate] has the burden of proving

by   a     preponderance             of    the     evidence       the    facts     supporting

jurisdiction." Padilla-Mangual v.                      Pavia Hosp.,       516 F.3d 29,        31

{1st Cir. 2008)         (internal quotations omitted). "There are two types

of challenges to a court's subject matter jurisdiction:                                  facial

challenges and factual challenges." Torres-Neqron v. J & N Records,

LLC, 504 F.3d 151, 162 (1st Cir. 2007). In a facial challenge, the

court accepts allegations in the complaint as true and decides

whether, if proven, they would establish jurisdiction. See id.

         In a factual challenge, "the court must determine whether the

relevant facts,         which would determine the court's jurisdiction,

also implicate elements of the plaintiff's cause of action." Id.

at 163. When "the jurisdictional issue and substantive claims are

so intertwined the resolution of the jurisdictional question is

dependent on factual issues going to the merits, the district court

should employ the standard applicable to a motion for summary

judgment."        Id.        However,       when       "the     facts    relevant       to   the
jurisdictional inquiry are not intertwined with the merits of the

                                                   8
         Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 9 of 31




plaintiff's claim . . . the [] court is free to weigh the evidence

and satisfy itself as to the existence of its power to hear the

case."    Id.


       With regard to                 jurisdiction,         the question is whether the

statute of limitations for requesting a tax refund expired before

Hoff   filed a         refund claim on April 26,                     2013.       The parties have

presented evidence on this issue. Therefore, the case presents a

factual,        not    facial,         challenge       to    this    court's       subject matter

jurisdiction. Accordingly, the court must first decide whether the

facts relevant to determining jurisdiction also implicate elements

of the plaintiff's cause of action.

       The facts relevant to jurisdiction are whether Carlton was

financially disabled and, if so, whether the statute of limitations

was not tolled because Hoff was authorized to act on Carlton's

behalf in financial matters. In contrast,                            "[t]he facts needed to

determine whether a [refund] claim is valid include the amount of

tax liability and all tax payments made, since a tax refund, by

definition,           is    the      amount     paid    in    excess        of    tax   liability."

Williams v.           United States,            112    Fed.    Cl.    67,    75    (2013).   "[T]he

determination              of    whether       the    claim     is    time-barred         bears   no

relationship to whether the plaintiff can make out a showing

       . on the merits of the case." Gonzalez v. United States, 284

F.3d 281, 287 (1st Cir. 2002); see also Shields v. United States,

136 Fed. Cl.          37,       44   (2018).
        Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 10 of 31



       Therefore,    the   facts   relevant      to        whether   this     court   has

jurisdiction are not intertwined with the merits of the Estate's

claim for a refund. Accordingly,              "the    []    court is free to weigh

the evidence and satisfy itself as to the existence of its power

to hear the case." Torres-Neqron,             504 F.       3d at 163.    In doing so,

it finds that the Estate has not proven that jurisdiction exists.

III.   RELEVANT    FACTS


       The court adopts the facts that are undisputed as recited in

the Magistrate Judge's Report and Recommendation, see R&R at 3-6

(Docket No.       67),   and others proven by a preponderance of the

evidence, for which citations to the record are provided.

        On October 10, 2005, Carlton, a Pennsylvania citizen who at

all    relevant times was not married,               executed a      written durable

power of attorney giving his son, Hoff, power of attorney over his

affairs      (the "Durable POA") . Hoff also executed the Durable POA.

Among other things, the Durable POA authorized Hoff to file tax

returns on his father's behalf. It also provided that Carlton could

revoke it by "giving [Hoff] written notification," which would

"not be considered binding unless actually received." Pl.'s Mem.

in Opp'n to Def. 's Mot. to Dismiss, Ex. 1, at 9 (Docket No. 61-

1) . The Durable POA does not address whether or how Hoff could

terminate his authority under it.

        Hoff used the Durable POA to conduct financial transactions

on     his   father's    behalf.   For   example,           in   2006,   he    collected

                                         10
        Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 11 of 31



unclaimed       funds   in   Carlton's   name      and   tried   to   sell   Carlton's,

business. He also used the Durable POA to open an account in his

father's name at T.           Rowe Price.    See Def.'s Decl.,         Ex.   4,   at 11

(Docket No.       65-4).     In doing so,        Hoff executed another power of

attorney that was specific to the T. Rowe Price account (the "TRP

POA"). See id.; Def.'s Decl., Ex. 11 (Docket No. 65-11).

       On or about March 15, 2006, the Carlton and Hoff argued. As

a result, Carlton stopped speaking with Hoff. See Pl.'s Decl., Ex.

4, at 3-4 (Docket No. 66-4). He also drafted three notices revoking

the Durable POA. However, they were not sent to Hoff or received

by him.

       At about the same time, Hoff told his father "that he would

no    longer be exercising any rights                granted to him under the

[Durable] POA." Pl.'s Decl., Ex 5, at 2 (Docket No. 66-5). Hoff

also     told     his   sister,    Carlton's        accountant,       and    Carlton's

attorneys that he was no longer acting as Carlton's agent under

the    Durable   POA.


       The Stauffers evidently eventually reconciled. In May or June

2009, Hoff withdrew $1.25 million from the T. Rowe Price account

to purchase a home for himself. In 2012, he withdrew $100,000 from

the same account at Carlton's request.'^



4 The Estate argues that these transactions were done pursuant to
the TRP POA, not the Durable POA. See Pl.'s Obj . to R&R at 2
(Docket No. 71). As explained below, whether Hoff acted under the
Durable POA or TRP POA is not material because the court finds

                                            11
       Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 12 of 31



       Carlton    died     on    October   29,   2012.    Hoff   then    became      the

administrator of Carlton's estate.               Hoff    subsequently discovered

that his father had not filed tax returns for the tax years 2006

through 2012. On April 26, 2013, Hoff filed those returns with the

IRS.   He   claimed       that   his   father    overpaid    taxes      for   2006    by

$137,403, and requested a refund to the Estate in that amount.

       On February 18, 2014, the IRS denied the Estate's claim for

a refund as untimely pursuant to 26 U.S.C. §6511. The Estate filed

an internal appeal. It argued that the statute of limitations was

tolled, under 26 U.S.C. §6511(h), because Carlton was "financially

disabled." To support this contention,                   the Estate submitted an

April 9, 2014 statement from Carlton's psychologist. Dr. Stanley

Schneider, Ed.D.         Dr. Schneider wrote that Carlton suffered from

"mental and physical impairments" that "severely and negatively

impacted" his "mental capacity, cognitive functioning, decision

making, and emotional well-being," and prevented him from managing

his financial affairs from 2006 until his death.^ Def.'s Decl.,

Ex. 12, at 6 (Docket No. 65-12)             (emphasis added).




that the Durable POA was valid until Carlton's death in 2012 and,
therefore,    Hoff was          authorized to act on Carlton's behalf in
financial matters from October 2005 until Carlton's death.
5 In the instant case, the Estate has also submitted a May 1, 2016
statement from Dr. Schneider, who again opined that "[Carlton's]
physical and mental impairments prevented him from managing his
financial affairs" from 2006 to 2012.                Pl.'s Decl.,       Ex.   6,   at 4
(Docket No.      66-6).

                                           12
      Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 13 of 31




IV.   PROCEDURAL HISTORY


      The Estate seeks a          judgment in the amount of the Estate's

overpayment for tax year 2006, plus interest,                     litigation costs,

and attorney's fees.         The government first moved to dismiss the

complaint for lack of jurisdiction because the Estate did not

provide evidence sufficient to prove that Carlton was financially

disabled and, therefore, the statute of limitations had run.

      The   court    referred     the    case   to   the    Magistrate      Judge   for

pretrial     purposes       and   a   Report     and     Recommendation       on    the

government's motion. The Magistrate Judge recommended that the

motion be denied. See Docket No. 28. The court adopted the Report

in part and modified the Report in part. See Mem. & Order (Docket

No. 31). It denied the motion to dismiss because the IRS failed to

explain     why    excluding      psychologists        from      the   definition    of

"physician" was not arbitrary. Id.

      The government again moves to dismiss or, in the alternative,

for summary judgment. See Def.'s Mot. to Dismiss (Docket No. 57).

For present purposes, the government does not contend that Carlton

was   at    relevant    times     able   to     manage     his    financial   affairs

personally.       Rather,    as   indicated earlier,             the   government   now

argues that Carlton was not financially disabled, pursuant to 26
U.S.C. §6511(h)(2)(B), because the Durable POA authorized Hoff to

act on Carlton's behalf in financial matters.                      In his August 17,

2018 Report, the Magistrate Judge recommended that the motion be

                                          13
        Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 14 of 31




granted. See Docket No. 67. In particular, the Magistrate Judge
found that the Durable POA: was validly executed by Carlton and

Hoff in 2005;      authorized Hoff to act on behalf of Carlton in

financial matters; was renounced by Hoff in March 2006; and was

revived by the T. Rowe Price transaction in June 2009. See id. at

12-18. Therefore, the Magistrate Judge reasoned that: a three-year

statute of limitations was tolled for the 26-month period between

April 2007 and June 2009, during which Hoff was not authorized to

act    on Carlton's     behalf   in   financial   matters;   the    statute   of

limitations expired in December 2012, four months before the Estate

filed the refund claim in April 2013; and, therefore, this court

lacks jurisdiction.

       As also indicated earlier, the Estate objects to the August

17, 2018 Report and Recommendation on several grounds. See Pl.'s

Ob j. to R&R (Docket No. 71).® As explained below, while the court
does not agree with the Magistrate Judge's reasoning, it finds

that     the   result    he   reached    is   correct—this         court   lacks

jurisdiction and the case must be dismissed.




®The government did not file objections, but has responded to the
Estate's objections. See Def.'s Reply to Pl.'s Obj. to R&R (Docket
No.    73).

                                        14
        Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 15 of 31



V.      DISCUSSION


        A. Carlton had the capacity to execute the Durable PGA.

        As indicated earlier, the Magistrate Judge concluded that the

Durable PGA was validly executed by Carlton and Hoff in 2005. See

R&R     at     16.     More     specifically,            the     Magistrate        Judge      applied

Pennsylvania law and found that "the [Estate] has not pointed to

any evidence in the record . . . to raise a serious issue to

suggest that Carlton Stauffer was incompetent when he executed the

PGA."        Id.     The     Estate     argues       that        federal     common         law,     not

Pennsylvania law,              governs the validity of the Durable PGA,                              and

that under federal common law the Durable PGA was not valid because

Carlton was mentally incompetent in 2005. See PI.'s Gbj. to R&R at

16-17    (Docket No.          71).

        The        Estate     invokes     this      court's            jurisdiction       under      the

Internal           Revenue    Code.     See   Compl.        at     1    (Docket    No.    1).      "When

jurisdiction is not based on diversity of citizenship, choice of

law questions are appropriately resolved as matters of federal

common law." See Edelmann v. Chase Manhattan Bank, 861 F.2d 1291,

1294 n.l4           (1st Cir.        1988);   see also Berger v.                  C.I.R.,     1996 WL

76177,        at     *15     (T.C.     Feb.   22,        1996) .       Federal     choice       of   law

principles are derived from the Restatement (Second) of Conflict

of Laws. See Edelmann, 861 F.2d at 1295 ("For a refinement of the

choice of law analysis, we turn to the Restatement                                       (Second)     of

Conflict of Laws.")                  (italics omitted);            In re NeuroGrafix             ('360)

                                                    15
       Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 16 of 31




Patent Litiq.,        5 F.       Supp.   3d 146,          151-52       (D. Mass 2014); Berger,

1996 WL 76177 at *15. Under the Restatement,                              the applicable state

law is that which "has the most significant relationship to the

transaction        and     the    parties       .    .    .           Restatement        (Second)     of

Conflict     of     Laws    §188(1)      (Am.       Law       Inst.    1971).      The    Restatement

identifies several factors for the court to consider in making the

choice of law,        including:         the place of contracting,                       negotiation,

and    performance;         "the    location             of    the     subject       matter   of     the

contract"; and the domicile of the parties. See id. §188(2).

       All    of     these       Restatement             factors        favor      application        of

Pennsylvania law in this                 case.       The Durable POA was                 executed in

Pennsylvania, by a Pennsylvania citizen, and references provisions

of the Pennsylvania power of attorney statute. See Pl.'s Mem.                                         in

Opp'n to Def.'s Mot. to Dismiss, Ex. 1, at 4, 7, 9 (Docket No. 61-

1) .

       The   Court    of    Federal       Claims         reached       the    same    conclusion      in


similar circumstances.             See Bova v.            United States,           80 Fed.    Cl.    449

(2008). In Bova, the administrators of the decedent's estate argued

that   the   IRS erroneously denied as untimely a                               tax refund claim

filed on behalf of the decedent.                    See id.        at 450.    The administrators


asserted that the statute of limitations should have been suspended

because the decedent had a                 financial disability,                     pursuant to 26

U.S.C.    §6511(h).        See id.       The government moved to dismiss on the

grounds      that    the     decedent       created            a      power   of     attorney       that

                                                    16
       Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 17 of 31



authorized one of the plaintiffs to act on the decedent's behalf

in   financial       matters.    See   id.    While   the    court    did not     directly

address the choice of law question, the power of attorney at issue

referenced       Pennsylvania          statutes,       and     the        court    applied

Pennsylvania law to determine whether the power of attorney was

valid.   See   id.    at    455-60.


       In some cases federal courts must apply federal law despite

the existence of relevant state law. More specifically,                           "[i]f the

federal statute in question demands national uniformity,                           federal

common law provides the determinative rules of decision." Bhd. of

Locomotive Eng'rs v. Springfield Terminal Ry. Co., 210 F.3d 18, 26

(1st Cir. 2000)        (citing United States v. Kimbell Foods, Inc., 440

U.S.   715,    728    (1979));    InterGen N.V. v. Grina,            344 F.3d 134, 143

(1st Cir. 2003).           In InterGen,      the First Circuit held that federal

common law governs whether nonsignatories to a contract are bound

by the Federal Arbitration Act                 ("FAA") . See 343 F.3d at 143-44.

The court relied on the fact                 that Congress'      "driving force"         in

enacting the relevant chapter of the FAA "was to set out uniform

rules governing the recognition and enforcement of international

arbitration      awards."        Id.   at    143.   Similarly,       in   Brotherhood    of

Locomotive Engineers,            the First Circuit held that federal common

law governs the veil-piercing inquiry under the Railway Labor Act.

See 210 F.3d at 25-27. The court noted that "[f]ederal courts have

fashioned a body of federal common law" for labor disputes. Id. at

                                              17
       Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 18 of 31




26. The court explained that such uniform rules were necessary to

"prevent[]      disruptions              to    interstate        commerce"         that     would

otherwise result if labor disputes between railroads and workers

were governed by a patchwork of state laws. Id.

       The statute at issue in this case,                      26 U.S.C.      §6511(h),      does

not demand national uniformity.                   In contrast to InterGen,                neither

the text nor legislative history of §6511(h)                           contain indicia of

Congressional        intent    to        create       uniform    rules       for   determining

mental capacity or disability. See S. Rep. 105-174, at 60 (1998);

H.R.   Rep.    105-364(1),         at     62    (1997).       Unlike   in     Brotherhood of

Locomotive Engineers, §6511(h) neither implicates a developed body

of federal common law nor threatens to interrupt the channels of

interstate     commerce       if    different         state    laws    are    relied upon         to

determine whether        financial disability exists                     in various        cases.

Indeed,    federal     courts        regularly          apply     state      law   to     resolve

disputes that implicate federal taxes. See, e.g.. United States v.

Brosnan, 363 U.S. 237, 241-242 (1960)                    (adopting state law to govern

divestiture     of    federal        tax       liens);    Congress        Talcott       Corp.     v.

Gruber,   993 F.2d 315,            319    (3d Cir.       1993)    (applying state law to

determine      taxpayer's          interest       in     property      levied      by     federal

government); Bova,        80 Fed. C1.             at 455-60. Therefore,              the usual

choice    of    law    principles              apply     and     the   court       finds        that

Pennsylvania law governs the validity of the Durable POA.



                                                 18
        Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 19 of 31



        "Under       Pennsylvania      law,       it   is    presumed             that   an    adult     is

competent to enter into an agreement and that the signed document

evidences an accurate expression of the intent of the signatories."

Shafer v.          State Emps.'      Ret.    Bd.,      696 A.2d 1186,               1193      (Pa.    1997)

(citing Estate of McGovern v. Commonwealth, 517 A.2d 523, 526 (Pa.

1986)).       To    rebut   this     presumption,           the    challenger must                present

evidence       of    mental    incompetency            that       is    "clear,          precise,       and

convincing."         Elliott    v.    Clawson,         204       A.2d 272,         273     (Pa.      1964).

"[M]ere weakness of intellect resulting from sickness or old age

will    not    set    aside    an    executed       contract           if    an    individual         still


comprehends the nature and character of the transaction" at "the

very time" of execution.              Smalley v.         JHA-Markleysburg,                 Inc.,      3 Pa.

D.    & C. 5th 471, 478        (Pa. C.P. 2007)           (internal quotations omitted).

        In Smalley, an action for negligence and wrongful death, the

defendants sought to enforce an arbitration agreement they entered

into with the plaintiff in the plaintiff's capacity as power of

attorney for          the decedent.         See    id.      at    472-73.         In response,          the

plaintiff argued that the power of attorney was invalid because

the    decedent was mentally incompetent when                               it    was    created,       and

submitted a doctor's letter that attested to the decedent's history

of mental illness.            See id.       at 473,      475-76.            The court upheld the

arbitration agreement. It found that the plaintiff not only failed

to express concern that the decedent was incapacitated at the time

the power of attorney was executed, but also that he used the power

                                                  19
       Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 20 of 31




of    attorney     to    transact       business.       See    id.   at   479.    As    to   the

doctor's letter, the court found that i t was insufficient to prove

mental incapacity because i t was                    "rendered over two years after

the death of the decedent," and "[did]                        not specifically describe

the decedent's mental capacity at the time of his execution of the

power of attorney." Id.

       The evidence in the instant case also establishes that Carlton


was competent to execute the Durable POA in 2005. As in Smalley,

the record does not contain any evidence that Hoff believed that

Carlton was mentally incompetent at the time the Durable POA was

executed.      In fact,    Hoff used the Durable POA to transact business

on Carlton's behalf in 2006 when he recovered funds from the state


in Carlton's       name and attempted to sell Carlton's business.                             In

addition, on October 17, 2012, Hoff witnessed Carlton's last will

and testament,          which states that Carlton was then "of sound and

disposing mind, memory and understanding." See Def.'s Decl.,                                 Ex.

1,    at   2   (Docket    No.   65-1) .    Moreover,          when Hoff petitioned the

Pennsylvania        state       court     for        adjudication     of    the        proposed

distribution of Carlton's assets, he stated that Carlton was never

"adjudicated an incapacitated person." See Def.'s Decl., Ex. 9, at

9    (Docket No.    65-9) .

       In view of these facts.            Dr. Schneider's 2014 and 2016 letters

opining that Carlton was not capable of managing his financial

affairs from 2006 until his death in 2012 are insufficient to rebut


                                                20
       Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 21 of 31



the presumption that Carlton was competent when the                                   Durable POA

was created in 2005.            In his 2014 statement,                   Dr.    Schneider opined

that    Carlton's        mental     capacity          "began      to    decline     significantly

during 2006." Def.'s Decl.,                    Ex.    12,    at 6      (Docket No.     65-12).       He

reiterated this in his 2016 letter.                          See Pl.'s Decl.,         Ex.    6,    at 4

(Docket No.         66-6)    (emphasis added).               Although in his 2016 letter

Dr.    Schneider       refers     to   some      information           in    Carlton's      pre-2006

medical record, he does not specifically describe Carlton's mental

capacity at the time Carlton signed the Durable POA. See id. at 3.

In addition.         Dr.    Schneider's         two       letters      were    written      nine    and

eleven years after the Durable POA was executed, and two and four

years after Carlton died. They are, therefore, even less compelling

than    the     letter       found        to    be        insufficient         to   prove     mental

incompetency in Smalley.

       B. Hoff was authorized under the Durable POA to act on behalf
          of Carlton in financial matters.

       The Magistrate Judge found that the Durable POA authorized

Hoff    to    act   on     behalf    of    Carlton          in   financial       matters     for    the

purposes of 26 U.S.C. §6511(h)(2)(B). In particular, he found the

facts that the Durable POA did not impose a duty on Hoff to file

Carlton's tax return,               and that Hoff did not                   know his father was

not filing his returns,                are not relevant.                See R&R at 18        (Docket

No.    67).   The Magistrate Judge wrote that,                          "[t]he statute is not

concerned       with       whether     the      taxpayer's             affairs      were    actually



                                                     21
       Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 22 of 31



managed,       nor        whether        they   were    managed           competently,         but

rather       whether someone had been given the authority to act." Id.

(citing Plati v. United States,                 99 Fed. Cl. 634,           640    (2011)).

       The     Estate         argues        that     the      term        "authorized"          in

§6511(h)(2)(B)        implicitly includes requirements of a duty to act

and knowledge that action is necessary. See Pl.'s Mem. in Opp'n to

Def.'s Mot.        to Dismiss at 18-22          (Docket No.       61).     It contends that

the    Durable      POA    did     not    "authorize"      Hoff   to      act    on   behalf    of

Carlton in financial matters because i t did not impose a duty on

Hoff   to    file    Carlton's       tax    returns     and   Hoff     did      not   know   that

Carlton's tax returns had not been filed.


       With    respect       to the       duty element,       the      Estate     argues     that

because       26    U.S.C.       §6511(h)(2)(B)         refers       to      "guardian"        and

"spouse," and both incorporate "a corresponding duty to care for

[someone]," the term "authorized" should be interpreted to include

such a duty. Pl.'s Opp'n to Def.'s Mot. to Dismiss at 19-20 (Docket

No. 61). The Estate relies in part on the definition of "guardian"

as    "[s]omeone who has the legal authority and duty to care for

another person or property . . . ." Id. (citing "Guardian," Black's

Law    Dictionary          (10th    ed.    2014)).     Hoff    was      neither       Carlton's

guardian nor spouse. Rather, he had Carlton's Durable POA.

       It is axiomatic that               in matters of statutory construction,

the plain meaning of the statutory text generally controls. See

Penobscot Nation v. Mills, 861 F.3d 324, 330 (1st Cir, 2017); Bos.

                                                22
       Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 23 of 31



Edison Co.      v.    U.S.    Ecology,     1996 WL 653344,         at *2     (D.   Mass Oct.

14,   1996) .   As the First Circuit has written,                   the court must "not

depart    from,      or otherwise        embellish,       the    language    of a     statute

absent       either        undeniable     textual       ambiguity,      or     some    other

extraordinary consideration,               such as the prospect of yielding a

patently absurd result." United States v.                       Fernandez,     722 F.3d 1,

10    (1st Cir.      2013)     (quoting Pritzker v.         Yari,    42 F.3d 53,        67-68

(1st Cir. 1994)). If the statute does not define a term, the court

"can look to the dictionary for clarification of the plain meaning

of the words selected by Congress." L.S. Starrett Co. v. F.E.R.C.,

650 F.3d 19,         25    (1st Cir.    2011).

       The    Internal        Revenue    Code    does     not    defined     "authorized."


However,      in     the    dictionary     cited    by     the    Estate     for    defining

"guardian,"        the definition of the term "authority"                      includes no

reference to a duty to act. Rather, it states that "authority" is

"[t]he official right or permission to act, esp. to act legally on

another's behalf . . . ." "Authority," Black's Law Dictionary (10th

ed. 2014). Furthermore, by referring to both "legal authority" and

"duty," the dictionary definition of "guardian" cited by the Estate

itself    indicates         that   "authority"      and    "duty"    are distinct.        See

"Guardian," Black's Law Dictionary (10th ed. 2014).

       The Estate also argues that any reading of "authorized" that

does not include a requirement that the agent know of the matter




                                             23
       Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 24 of 31



that   requires     action        yields      an    absurd    result.        It   presents    a

hypothetical to support this contention:

       [Sjuppose that the taxpayer—as a direct consequence of her
       financial disability—is incapable of informing her Agent
       that   her tax return         is    in need of         filing.       The   return goes
       unfiled only because the agent is unaware of the need, i.e.,
       the agent lacked the capacity to do so.       .  .  .  [W]ere
       Defendant's argument herein to prevail the taxpayer would be
       barred from claiming her refund as a direct consequence of
       her own financial disability, a patent contravention of
       legislative intent.

Pl.'s Opp'n to Def.'s Mot. to Dismiss at 21 (Docket No. 61).

       This argument is not persuasive. Section §6511(h) was enacted

in response to Brockamp, supra.                    In Brockamp, the taxpayer sought

equitable tolling of the statute of limitations to file a refund

claim to due mental disability.                See 519 U.S.        at 348. The Supreme

Court denied his claim,            holding that equitable tolling does not

apply to §6511. See id. at 354. It reasoned that "[t]he nature and

potential magnitude of the                administrative problem suggest                  that

Congress decided to pay the price of occasional unfairness                                   in

individual cases (penalizing a taxpayer whose claim is unavoidably

delayed)      in order to maintain a more workable tax enforcement

system." Id. at 353-54.

       However, in enacting §6511(h) Congress and the President did

not    authorize         courts    to      "resort      to      principles         of   equity

jurisprudence       to     grant    relief         to   those    who    are       financially

disabled"     if   the    terms    of   the    statute       result    in    an   unfortunate

outcome for the taxpayer. Katz v. United States, 2006 WL 2418837,

                                              24
        Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 25 of 31



at *4    (Fed. Cl. July 25, 2006). Rather,             "Congress provided for one

specific     set    of    circumstances    that    would    toll      the   statute    of

limitations." Id. "Congress could have used more general language,

but i t chose not to." Id. Accordingly, courts have interpreted the

term "authority" in §6511(h) (2) (B) according to its plain meaning.

        In Plati, for example, the taxpayer alleged that the IRS erred

in denying a tax refund claim because i t was untimely. See 99 Fed.

Cl. at 640. The plaintiff argued that she was financially disabled

and that her attorney-in-fact was not "authorized" to act on her

behalf in financial matters because she had forbidden her attorney-

in-fact from managing her financial affairs.                    See id.      The court,

however, found for the government, reasoning that "it is a person's

authority to manage a           taxpayer's financial matters,               and not the

exercise of that authority, that is relevant to determining whether

a   taxpayer may claim financial            disability."        Id.   Similarly,      the

court wrote        in Bova     that,   "[t]he   statute    is   not   concerned with

whether the taxpayer's affairs were actually managed, nor whether

they were managed competently, but rather whether someone had been

given the authority to act." 80 Fed. Cl. at 458 n.l2.

        This court agrees.         It must apply the plain meaning of the

statute in this case, which involves a limited waiver of sovereign

immunity. As indicated earlier, the Supreme Court has admonished

lower     courts     to   be    "careful    not   to    interpret       [statutes      of

limitations] in a manner that would extend the waiver [of sovereign

                                           25
        Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 26 of 31



immunity]          beyond that which Congress intended." Palm,                      494 U.S.    at

608.    It    is,     therefore,        doubtful       that   this     court   could properly

fail to apply the plain meaning of the statute even if i t produced

an   "absurd"        result.       However,      applying     the plain meaning of             the

s t a t u t e to    find    the   E s t a t e ' s claim in t h i s   case   to be   time-barred


is not an "absurd" result. Whether by using the Durable POA or TRP

POA,     Hoff,        presumably         with     his     father's       consent,     withdrew

$1,250,000          from Carlton's T.           Rowe     Price account         in 2009 to buy

himself a          house.    It is not absurd to expect that Hoff would have

used the Durable POA to file his father's                            tax returns,     including

for 2006,          as well. Therefore, the plain meaning of "authority" as

used in the statute applies and the court finds that Hoff was at

all relevant times authorized by the Durable POA to act on behalf

of Carlton i n         financial       matters.


       C. Hoff did not            renounce the         Durable   POA.


       The Magistrate Judge                found that Hoff renounced the Durable

POA in 2006. See R&R at 13 (Docket No. 67)                           Therefore, he concluded

that until Carlton and Hoff renewed the Durable POA in June 2009,




  In reaching this conclusion, the Magistrate Judge relied on what
he characterized as the government's failure to address the
significance of the 2006 dispute between Carlton and Hoff in its
briefs. See R&R at 13 (Docket No. 67). However, the government did
address the 2006 dispute between Carlton and Hoff. It pointed out
that after the dispute "Hoff admitted that he did not talk to
[Carlton] about withdrawing the POA and that it would hurt Hoff's
feelings if the power of attorney was terminated." Def.'s Reply to
Pl.'s Opp'n to Def.'s Mot. to Dismiss at 3, 11 (Docket No. 64).

                                                  26
         Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 27 of 31



Hoff     was   not   authorized             to    act    on    behalf      of   Carlton       in    financial


matters.       The   court      finds       this    conclusion          is      incorrect.


         As explained earlier,                    Pennsylvania law governs the validity

of the Durable POA.                 Under Pennsylvania law,                     the burden of proving

renunciation is on the party asserting it. See Shafer v. A.I.T.S.

Inc. ,    428 A.2d 152,             155     (Pa.    Super.          1981). An agent may renounce

an     agency      relationship             through           any    "absolute      and       unequivocal"

means.     Id.     at   155;        see     also Bergner v.             Berqner,         67    A.   999,      120

(Pa.     1907) .     "No   fixed          form or method is prescribed;                         but,     to be

effective to relieve the agent from the duties and obligations he

had      assumed,       the     renunciation              must       not     only   be        positive        and

unequivocal,         but       it    is     essential          that    i t be made            known to        the

principal." Bergner, 67 A. at 120.

         The   court    finds         that       Hoff    did not       renounce     the       Durable      POA.


In his deposition, Hoff admitted that he never discussed renouncing

the    Durable       POA       with       Carlton.       See        Def.'s      Decl.,    Ex.       4,   at    26

(Docket No. 65-4). More specifically, he was asked, "Do you recall

ever discussing the possible termination of the power of attorney

directly with your father?"                        Id.    Hoff responded,            "I don't,           but I

could have said            .    .     .   I'm not doing anything with i t now,                             it's

really a         non-issue,           but    it would hurt my feelings                         if it were

terminated." Id. Although Hoff informed several people that he was

no longer acting pursuant to the Durable POA, see Pl.'s Decl., Ex

5, at 2-3 (Docket No. 66-5), there is no evidence that any of them

                                                         27
        Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 28 of 31



communicated that fact to Carlton.                       Finally,       in a letter from Hoff

to Dr.    Schneider on December 3,                 2012,       Hoff indicated that he "had

[his]    Dad's Power of Attorney.              .    .    . But since his death i t is no

longer effective." Def.'s Decl.,                    Ex.       12,    at 2    (Docket No.             65-12)

(emphasis added). This suggests that Hoff himself did not believe

that    he had renounced the         Durable            POA.


        In a   supplemental answer to                   interrogatories,                Hoff contends

that he told Carlton in 2006 that "he would no longer be exercising

any rights     granted to him under the                        [Durable]       POA."       See   Def.'s

Decl., Ex. 5, at 2         (Docket No.     66-5). However, if true, this would

not     constitute     a    renunciation.               The     purported          statement           only

expresses an intent not to use the Durable POA,                                 not a         "positive

and     unequivocal"       renunciation            of    it.        Berqner,       67    A.     at     120.

Pennsylvania's durable power of attorney statute and the Durable

POA in this case each provide that the power of attorney shall

continue indefinitely,           which indicates that merely not using the

Durable    would   not     constitute      a       renunciation.             See    20    Pa.    Const.


Stat. §5604(b)       (2017)     ("Unless the power of attorney states a time

of termination, it is valid notwithstanding the lapse of time since

its execution."); Pl.'s Decl., Ex. 1, at 9 (Docket No. 66-1)                                         ("This

power shall not expire by reason of lapse of time.").

        As explained earlier, Hoff testified in his deposition that

he never discussed renouncing the Durable POA with Carlton.                                             See

Def.'s    Decl.,   Ex.     4,   at   26   (Docket No.               65-4).     In this        context,

                                               28
        Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 29 of 31



Hoff s    claim that             he    told Carlton that               "he    would no     longer          be

exercising           any     rights          granted       to    him"     indicates       that        Hoff

understood       that      his     intention not           to    use   the    Durable    POA did          not


preclude him from changing his mind and using i t in the future.

Def.'s Decl.,          Ex.    5,      at 2    {Docket No.        66-5).

        In view of the foregoing,                    the court finds that Hoff did not

renounce       the    Durable         POA.


        D. Carlton did not              revoke      the    Durable      POA.


        The Magistrate Judge did not make a finding concerning whether

Carlton revoked the                Durable        POA.


        Again,       Pennsylvania law governs the validity of the Durable

POA.    "The     general           rule      in    Pennsylvania         has    long     been    that        a

principal       has    the       right       to    revoke       the    authority      granted        to    an

attorney-in-fact under a power of attorney." In re St.                                    Felix,          436

B.R.    786,    789    (Bankr. E.D.           Pa.    2010). To be effective,              revocation

of a power of attorney requires "actual notice" from the principal

to the agent. Prudential Ins. Co. of Am. v. Eisen, 2012 WL 876747,

at *5    (E.D.   Pa. March 15, 2012).                    "Actual notice" is that "given to

a party directly and personally, or such as he is presumed to have

received personally because the evidence within his knowledge was

sufficient to put him upon inquiry." Id. at *6 (internal quotations

omitted).

        The    Durable        POA      states       that    "written         notification        .


actually received" by the agent is required to effect a revocation.

                                                     29
        Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 30 of 31



Pl.'s Mem. in Opp'n to Def.'s Mot. to Dismiss, Ex. 1, at 9 (Docket

No.    61-1). Hoff admits he did not receive written notice that the

Durable     POA was    revoked.     See    Def.'s      Decl.,     Ex.     5,    at     10    (Docket

No.    65-5). He claims that three letters revoking the Durable POA

were drafted, but states they were never sent. See id.

       Hoff    does    not    assert   that      he    actually     received           any other

notification of revocation.               He only testified that his father's

girlfriend wanted the Durable POA revoked. See id. In any event,

even if Carlton wanted the Durable POA revoked,                            he did not take

the steps necessary to effectuate a revocation.

        E. The Estate's Other Objections

        The Magistrate Judge found that the Durable POA was used in

the    T.     Rowe    Price    transactions           in   2009     and        2012,        and   was

"renew[ed]." See R&R at 14                (Docket No.        67).       Based on this,             he

concluded that the 2009 and 2012 transactions demonstrated that

Hoff    was    authorized      to   act    on    Carlton's        behalf        in     "financial

matters," pursuant to 26 U.S.C. 6511(h) (2) (B) . See id. at 14.

        The Estate argues that the 2009 and 2012 transactions were

done pursuant to the TRP POA,                    not the Durable POA,                   and that
"financial matters" in 26 U.S.C.                     §6511(h)(2)(B)        is defined more

broadly than the authority granted by TRP POA. See Pl.'s Obj. to

R&R at 2, 14-15 (Docket No. 71).

        It is, however, not necessary to decide these issues. Their

resolution would not affect the outcome of this case. The court

                                                30
       Case 1:15-cv-10271-MLW Document 76 Filed 09/29/18 Page 31 of 31




finds that the Durable POA was validly executed, that i t authorized

Hoff to act on behalf of Carlton in financial matters,                     and that i t

was    neither     revoked    nor   renounced.        Therefore,     the   statute    of

limitations was never tolled and expired long before the Estate's

filing for a refund in April 2013. As the request for a refund was

untimely,      this court lacks jurisdiction.

VI.    ORDER


       In   view   of   the   foregoing,        it   is   hereby   ORDERED that      the

defendant's motion to dismiss           (Docket No.        57)   is ALLOWED and this

case   is   DISMISSED.




                                                     UNITED STATES
                                                            S        DISTRICT   JUDGE




                                           31
